UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard Massachusetts Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 SEC Yield Taxable- Equivalent Yield Income Returns Capital Returns Total Returns Vanguard Massachusetts Tax-Exempt Fund 2.16% 4.03% 3.48% 5.84% 9.32% Barclays MA Municipal Bond Index 7.72 Massachusetts Municipal Debt Funds Average 8.86 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains Vanguard Massachusetts Tax-Exempt Fund $10.27 $10.87 $0.345 $0.000 1 Chairman’s Letter Dear Shareholder, After a rough start, the broad U.S. municipal bond market advanced for 11 consecutive months to finish the fiscal year ended November 30, 2014, with a return of about 8%. Vanguard Massachusetts Tax-Exempt Fund participated in this upswing and exceeded the broader market result. The fund returned 9.32% for the 12 months, surpassing the 7.72% return of its benchmark, the Barclays Massachusetts Municipal Bond Index, and the 8.86% average return of competing Massachusetts tax-exempt funds. Price appreciation accounted for a healthy portion of the fund’s result, unlike in the previous fiscal year, when price depreciation was a significant detractor. The fund’s capital return this time was 5.84%, and its return from interest income was 3.48%. Because bond yields and prices move in opposite directions, the fund’s 30-day SEC yield fell to 2.16% as of November 30, from 2.94% a year earlier. Please note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). However, as of the end of the period, it owned none of these bonds. U.S. taxable bond prices climbed as yields declined even further Yields in the United States were low when the fiscal year began, and they defied expectations by moving even lower despite the Federal Reserve’s winding down of its bond-buying program from January through October. Falling yields and “safe haven” demand by overseas investors for U.S. Treasuries helped the broad U.S. taxable bond market return 5.27% for the 12 months. The yield of the 10-year Treasury note ended November at 2.25%, down from 2.74% a year earlier. International bonds (as measured by the Barclays Global Aggregate Index ex USD) returned –2.53% for U.S. investors, as many foreign currencies weakened against the U.S. dollar during the fiscal year. (International bonds produced a positive return for U.S. investors after currency hedging, which helps mitigate the effects of movements in foreign exchange rates.) Monetary actions gave U.S. stocks a boost, as did corporate earnings The broad U.S. stock market gained more than 15% for the 12 months. The generally accommodative global monetary actions and strong corporate earnings offset investors’ concern about geopolitical issues such as economic struggles in Europe and strife in the Middle East. Investors seemed to take comfort in the Fed’s assurances that it would keep short-term interest rates low, even as it ended its bond-buying program as anticipated. The Bank of Japan, the European Central Bank, and the People’s Bank of China all announced more stimulus measures. Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Year Three Years Five Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 As many currencies weakened against the U.S. dollar, international stocks managed a return of about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. Reversing their 2013 performance, muni bonds made a strong showing Municipal bonds were under pressure through much of 2013 amid the prospect of the Fed’s taper and unsettling headlines about distressed issuers such as Puerto Rico and Detroit. But other considerations took center stage in the new year, including a domestic economic recovery marked by stops and starts, instability in Eastern Europe and the Middle East, and muni yields that were attractive both on their own and compared with those of Treasuries and corporate bonds. These factors contributed to resurgent demand for munis in 2014 by their usual buyers: high-income earners looking for tax-exempt income. Munis’ compelling yields elicited demand from nontraditional buyers as well, including foreign investors and U.S. banks, insurance companies, and hedge funds. Tax collection remained solid at state and local levels, broadly speaking. While supply remained generally light across the nation, Massachusetts bucked this trend, with supply rising in 2014. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Average Fund Massachusetts Tax-Exempt Fund 0.16% 1.10% The fund expense ratio shown is from the prospectus dated March 27, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the fund’s expense ratio was 0.16%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Massachusetts Municipal Debt Funds. 4 Although the Massachusetts Tax-Exempt Fund wasn’t affected as much by this trend, it benefited from the skill of its advisor, Vanguard Fixed Income Group. An outsized allocation to higher-yielding, lower-rated securities (particularly those ranked A in credit quality by major rating agencies) provided an advantage. The fund’s holdings in premium callable bonds also significantly aided relative performance. Such bonds may be redeemed before maturity, so they tend to pay slightly higher coupons as compensation for that risk. Although it was a strong year for munis, keep in mind that because yields have fallen so low, it’s unlikely that the fund will produce similar returns next year. For more information about the advisor’s approach and the fund’s positioning during the year, please see the Advisor’s Report that follows this letter. Strong credit analysis guided the fund through tough times Over the ten years ended November 30, 2014, worrisome news about the credit-worthiness of municipal issuers and a small number of widely publicized municipal bankruptcies rattled the muni market at times. At Vanguard, however, our in-house analysis—one of the main pillars of our investment process—has helped us sidestep potential problems and identify opportunities among muni bonds. And that process is ongoing, even for the bonds already held in our portfolio. Total Returns Ten Years Ended November 30, 2014 Average Annual Return Massachusetts Tax-Exempt Fund 4.53% Barclays MA Municipal Bond Index 4.82 Massachusetts Municipal Debt Funds Average 3.90 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The work of our credit analysts, along with the competitive advantage of our low costs, has been instrumental in enabling the fund to outperform its peer group and stay competitive with its benchmark index. The fund’s average annual return for the decade was 4.53%, a bit behind the index return of 4.82% but ahead of the 3.90% peer-fund average. Although we take heed of the benchmark, our most important gauge of the fund’s relative success is how it performs against its peers. Competitors generally have higher costs than Vanguard, whereas benchmark indexes have none, which gives the benchmarks an inevitable performance advantage. Realistic expectations are key to reaching your long-term goals Over the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. We firmly believe that a better course is to follow Vanguard’s principles for investing success: • Goals . Create clear, appropriate investment goals. • Balance . Develop a suitable asset allocation using broadly diversified funds. • Cost . Minimize cost. • Discipline . Maintain perspective and long-term discipline. The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2014 Advisor’s Report For the 12 months ended November 30, 2014, Vanguard Massachusetts Tax-Exempt Fund returned 9.32%. The fund surpassed its benchmark, the Barclays Massachusetts Municipal Bond Index, which returned 7.72%, and its peer group, which had an average return of 8.86%. The investment environment It was a remarkable year for municipal bonds. While the macroeconomic environment helped the overall bond market produce solid returns, munis did even better, boosted by light supply and a surge in demand. In contrast to most of the nation, supply increased in Massachusetts, a difference we’ll address in more detail later in this letter. The bond market was shaken in 2013 when the Federal Reserve signaled its intention to wind down its unprecedented bond-buying program. The Fed eventually succeeded in reassuring investors that the tapering would be gradual, that it would proceed only if the Fed saw sufficient underlying strength in the economy, and that interest rates were likely to remain low for a considerable period even after the program ended. The economy provided the signals the Fed was looking for. Gross domestic product increased at an annual rate of above 2.5% over the 12 months ended September 30, 2014, despite a sharp contraction in the first quarter of 2014 Yields of Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2013 2014 2 years 0.33% 0.14% 5 years 1.16 0.88 10 years 2.65 1.98 30 years 4.10 3.00 Source: Vanguard. 7 due in part to severe winter weather. The labor market also improved, with the U.S. unemployment rate falling to 5.8%, and inflation remained well below the Fed’s target. Massachusetts’ labor market improved as well, with state unemployment at 6.0% in October. This benign environment for bonds—moderate economic growth, low inflation, and continuing easy monetary policy—helped revive demand. Heightened tensions in Eastern Europe and the Middle East were factors as well, with more risk-averse investors turning to bonds as a safe harbor. International buyers also stepped in, drawn by the relative value of U.S. bonds and the strong dollar. Over the period, the Treasury yield curve flattened, as securities with longer maturities strongly outperformed those with shorter maturities. Corporate bonds as a whole fared even better as investors were lured by their higher yields, drawing credit spreads tighter. Demand for municipal securities rebounded. After munis fell out of favor in 2013, their valuations reached very attractive levels compared with Treasuries and corporate bonds. Those valuations drew back individual investors looking for tax-free income along with many buyers that otherwise would not have been interested, including insurance companies, pension funds, and foreign investors. Muni investors have acknowledged that many issuers have made progress in putting their fiscal houses in order since the Great Recession. For states as a whole, tax revenues have been rising for four years. Local governments are also in better shape now that property taxes, which make up a good portion of their total revenues, have started to pick up along with the housing market. Revenue in Massachusetts for the state fiscal year ended June 30, 2014, was just ahead of official estimates and also incorporated a small income tax cut, from 5.25% to 5.20%, that took effect last January. Withholding taxes, estimated payments, and sales and use taxes all showed solid gains, but final tax collections fell below forecast, as they did in many states. Massachusetts’ economy continues to recover more quickly than that of the nation as a whole, according to a gauge of current economic conditions for each state published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for Massachusetts climbed 19% from its low point in 2009 through October 2014, compared with a 14% increase for the U.S. index. The commonwealth recently began two initiatives, each with potential to reduce the volume of long-term, fixed-rate bonds available for bond funds. In March, it launched MassDirect Notes, a program designed to give retail investors direct access to new-issue Massachusetts general obligation bonds. The notes have maturities of up to ten years only. Through November 30, roughly $310 8 million worth of MassDirect Notes were issued in 11 series, with $450 million more expected to be issued through mid-2015. Separately, in June, Massachusetts announced a plan to reduce interest rate risk and cash-flow volatility through a long-term asset/liability management program. To achieve its goal, it plans to issue up to $3.6 billion of variable-rate bonds, instead of 100% fixed-rate bonds, over the next five years. Management of the fund Our outsized allocation to longer-dated bonds worked out well. Although many investors thought rates would increase significantly and wanted to limit their exposure to the longer end of the yield curve, we thought that rates would remain relatively stable and that holding bonds with maturities of ten years or more would help us maximize yield. As for credit exposure in the fund, we saw relative value in A-rated bonds in particular when the period began. Their prices rose significantly as investors intensified their search for yield, and so, as with longer-dated bonds, we gradually reduced our exposure. Other favorable decisions included our allocation to premium callable bonds; because of the risk that their issuers may redeem them before they mature, they offer a higher yield than noncallable bonds. Unlike in many states, Massachusetts’ bond issuance increased. This larger supply slightly hindered overall performance but provided opportunities. Recent noteworthy investments include holdings in a $566 million Massachusetts Water Pollution Abatement Trust new issue deal and a $156 million Massachusetts Port Authority new issue deal. Although the fund’s overall results were solid, there were areas of weakness. Our allocation to premium callable bonds generally lifted returns, but our modest underweighting to more mature callable bonds––particularly those issued more than three years ago––restrained performance a bit. A look ahead The strong performance of municipal bonds has made their valuations much higher than 12 months ago. And with yields so low, the economy still improving, and a potential interest rate rise in the offing, we expect muni returns over the next year to be more or less in line with the coupons they pay out. Our outlook is for the U.S. economy to grow at a moderate pace in 2015. The Fed is likely to begin raising the federal funds target rate in the second half of the year. Although market volatility will probably pick up as we approach that point, we believe that the pace of tightening in monetary policy will be slow and that the target rate will ultimately end up below its historical average. For muni bonds, that’s likely to mean interest rates will remain lower than their levels over the past 10 to 15 years. As we enter the new fiscal year, the fund has a duration that is modestly shorter than its benchmark’s (because of the prospect of rising rates) and an allocation favoring 9 longer maturities, but we’ve taken a more neutral stance on quality. In terms of sectors, the fund still has a tilt toward health care, project finance, and corporate-backed munis that we believe provide attractive compensation for the risk being taken. As for Puerto Rico, we are likely to remain largely on the sidelines until we see sustained growth and budget discipline. Although the yields of Puerto Rican bonds are high, so is their level of credit risk because of the territory’s debt load, unbalanced budget, and poor economic prospects. Given that an eventual tightening of monetary policy is likely to mean more market volatility, we will continue to hold above-average liquidity that will give us the ability to take advantage of any pricing dislocations that may arise. As always, our experienced team of portfolio managers, traders, and credit analysts will seek out opportunities to add to the fund’s performance by identifying bonds that appear to be mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Marlin G. Brown, Portfolio Manager Vanguard Fixed Income Group December 16, 2014 10 Massachusetts Tax-Exempt Fund Fund Profile As of November 30, 2014 Financial Attributes Barclays MA Municipal Bond Index Barclays Municipal Bond Index Fund Number of Bonds 284 1,567 46,044 Yield to Maturity (before expenses) 2.3% 2.0% 2.1% Average Coupon 4.6% 4.9% 4.8% Average Duration 6.3 years 6.8 years 6.5 years Average Stated Maturity 16.0 years 13.2 years 13.4 years Ticker Symbol VMATX — — Expense Ratio 1 0.16% — — 30-Day SEC Yield 2.16% — — Short-Term Reserves 4.8% — — Volatility Measures Barclays MA Municipal Bond Index Barclays Municipal Bond Index R-Squared 0.99 0.99 Beta 1.16 1.18 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 6.2% 1 - 3 Years 4.0 3 - 5 Years 4.2 5 - 10 Years 11.9 10 - 20 Years 37.0 20 - 30 Years 33.8 Over 30 Years 2.9 Distribution by Credit Quality (% of portfolio) AAA 17.5% AA 60.8 A 13.9 BBB 7.7 Not Rated 0.1 Credit-quality ratings are from Moody's and S&P. The higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 27, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratio was 0.16%. 11 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 One Year Five Years Ten Years Final Value of a $10,000 Investment Massachusetts Tax-Exempt Fund 9.32% 4.81% 4.53% $15,573 ••••• Barclays MA Municipal Bond Index 7.72 4.73 4.82 16,013 – Massachusetts Municipal Debt Funds 8.86 4.62 3.90 14,661 Barclays Average Municipal Bond Index 8.23 5.12 4.81 15,999 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 12 Massachusetts Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 Barclays MA Municipal Bond Index Total Returns Fiscal Year Income Returns Capital Returns Total Returns 2005 4.12% -0.59% 3.53% 3.43% 2006 4.38 2.16 6.54 6.13 2007 4.18 -2.03 2.15 3.27 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 3.49 6.92 10.41 9.57 2013 3.02 -7.73 -4.71 -3.52 2014 3.48 5.84 9.32 7.72 Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 9.07% 4.27% 3.87% 0.53% 4.40% 13 Massachusetts Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) Massachusetts (98.4%) Boston MA GO 5.000% 2/1/24 2,345 2,
